Citation Nr: 0809329	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  05-25 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for meatotomy for 
urethral stenosis with history of infections, currently 
evaluated as noncompensable.

2.  Entitlement to an increased rating for residuals cyst 
removal left testicle, currently evaluated as noncompensable.

3.  Entitlement to an increased rating for pressure sore of 
the sacrum, currently evaluated as noncompensable.

4.  Entitlement to an increased rating for residuals fracture 
left femur, currently evaluated as 40 percent disabling.

5.  Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability due to 
service-connected disabilities (TDIU). 

6.  Entitlement to a higher initial rating for traumatic 
arthritis, left knee, secondary to left femur fracture, rated 
as 20 percent disabling prior to February 7, 2005 and as 30 
percent disabling from February 7, 2005.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 1969 
and from March 1971 to August 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2004 and July 2005 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in No. Little Rock, Arkansas.  In July 
2005, the RO increased the rating for residuals fracture left 
femur from 30 percent to 40 percent and granted service 
connection for traumatic arthritis left knee, secondary to 
left femur fracture.  It assigned the left knee disability a 
20 percent rating from April 23, 2004 and a 30 percent rating 
from February 7, 2005.  In Fenderson v. West, 12 Vet. App. 
119 (1999), the Court discussed the concept of the "staging" 
of ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson, 12 Vet. App. at 126-28.

The issues of the evaluation of traumatic arthritis left 
knee, secondary to left femur fracture, rated as 20 percent 
disabling from April 23, 2004 and as 30 percent disabling 
from February 7, 2005; of an increased rating for residuals 
fracture left femur; and of a TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  




FINDINGS OF FACT

1.  The veteran's service-connected meatotomy does not 
require the wearing of absorbent materials.  

2.  The veteran's left testicle residuals cyst removal do not 
require the wearing of absorbent materials.  

3.  The veteran's left testicle residuals cyst removal do not 
produce urinary tract infections requiring long-term drug 
therapy, 1-2 hospitalizations per year and/or intermittent 
intensive management.

4.  The veteran's sacrum pressure sore residuals do not 
include a superficial scar which is unstable or painful on 
objective examination, nor do they produce limitations of 
function of any part.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
meatotomy for urethral stenosis with history of infections 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.115b, Diagnostic Code 7518 (2007).

2.  The criteria for a compensable disability rating for left 
testicle residuals cyst removal have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.115b, 
Diagnostic Code 7599-7527 (2007).

3.  The criteria for a compensable disability rating for the 
sacrum pressure sore residuals have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

VA is required to notify the veteran and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the veteran is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2007); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

For an increased-compensation claim, such as these, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, 2008 WL 239951 (U.S. Vet. App. January 
30, 2008).  Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

The RO's June 2004 letter describing the evidence needed to 
support the veteran's claim was timely mailed before the 
September 2004 rating decision.  It described the evidence 
necessary to substantiate the claims for increased ratings, 
identified what evidence VA had collected and was collecting, 
requested the veteran to send in particular documents and 
information, identified what evidence (including lay and 
medical evidence) might be helpful in establishing his claim, 
and invited the veteran to send VA whatever evidence he had 
in his possession pertaining to his claim.  That letter did 
not describe the particular rating criteria used in 
evaluating the disabilities at issue or discuss what evidence 
was necessary with respect to the rating criteria or the 
effective date of an award.  Although the veteran has not 
raised any notice issues, the failure to provide complete, 
timely notice to the veteran raises a presumption of 
prejudice, so that VA has the burden to establish that the 
veteran was not, in fact, prejudiced by the inadequate 
notice.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

Here, the veteran was not prejudiced by the flaws in the 
original June 2004 letter.  First, in the September 2004 
rating decision, the veteran was notified of rating criteria 
for higher ratings for each disability at issue under 
38 C.F.R. Part 4's rating schedule and was told to tell VA 
why he did not agree with its decision if he did not.  Then, 
after the flaws in the original letter were cured, the RO 
issued a statement of the case in July 2005.  The statement 
of the case, moreover, contained the provisions of 
38 C.F.R. § 4.115b.  It also advised the veteran of the 
criteria for extraschedular ratings.  Thereafter, the RO 
waited seven months before transferring the appeal to the 
Board.  

Finally, even though the veteran was not specifically told 
that evidence was needed of the impact of his disability on 
daily life and employment, the VA examination reports detail 
those effects.  Thus, notwithstanding the lack of notice, the 
veteran provided the required evidence.  The veteran thus had 
a meaningful opportunity to participate in the adjudication 
process, so the veteran was not prejudiced by the delay in 
receiving all required notice.  See Overton v. Nicholson, 20 
Vet. App. 427, 439-444 (2006) (failure to provide timely 
notice is harmless if the claimant had a meaningful 
opportunity to participate in the processing of the claim).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained Social Security 
Administration records, VA medical records, and VA 
examination reports for the disabilities at issue.  VA has 
satisfied its assistance duties.

Pertinent criteria

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2007), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2007).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  In every instance 
where the schedule does not provide a zero percent evaluation 
for a Diagnostic Code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

Meatotomy for urethral stenosis

The veteran appeals the denial of a compensable rating.  The 
RO has rated the disability under Diagnostic Code 7518, which 
is for urethral stricture , which is to be rated as voiding 
dysfunction.  Under 38 C.F.R. § 4.115b, voiding dysfunction 
warrants a 20 percent rating when it requires the wearing of 
absorbent material which must be changed less than 2 times a 
day.  If this criteria is not met, a noncompensable rating is 
assigned.  38 C.F.R. § 4.31.  On VA examination in February 
2005, the veteran reported that he was not having any urinary 
tract infections and was voiding quite well now.  
Additionally, the VA examination revealed no residual side 
effects of the meatotomy.  In light of the above, a 
compensable rating is not warranted based on voiding 
dysfunction.  Obstructed voiding criteria from 
38 C.F.R. § 4.115b will also be considered.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993) (en banc).  For 
obstructive voiding to warrant a compensable rating, there 
must be marked obstructive symptomatology with one or more of 
the following:  post void residuals greater than 150cc; 
uroflowmetry showing markedly diminished peak flow rate; 
recurrent urinary tract infections secondary to obstruction; 
or stricture disease requiring dilatation 1 to 2 times per 
year.  None of these are present.  On VA examination in 
February 2005, the veteran indicated none of this and he 
stated that he was voiding well now and had no urinary tract 
infections and the examiner indicated that there were no 
residual side effects from his meatotomy.  In light of the 
above, a higher rating is not warranted based on obstructed 
voiding.  



Residuals, cyst removal, left testicle

The veteran appeals the denial of a compensable rating for 
this disability, which is rated under Diagnostic Code 7599-
7527.  Diagnostic Code 7527 is for prostate gland injuries, 
infections, hypertrophy, and postoperative residuals.  They 
are to be rated as voiding dysfunction or urinary tract 
infection, whichever is predominant.  The veteran told the VA 
examiner in February 2005 that he was voiding well now, and 
so the voiding dysfunction criteria mentioned above are not 
met.  Urinary tract infections warrant a 10 percent rating 
when there is long-term drug therapy, 1-2 hospitalizations 
per year and/or requiring intermittent intensive management.  
38 C.F.R. § 4.115b.  The veteran indicated on VA examination 
in February 2005 that he was not having any urinary tract 
infections and that he was voiding quite well.  He had 
indicated in July 2004 that he had recurrent urinary 
infections, but it is not clear when, and there are no 
current treatment records showing findings or prescriptions.  
There is no long-term drug therapy, there have not been 1-2 
hospitalizations per year, and intermittent intensive 
management has not been required.  In fact, no urinary tract 
infections are objectively shown during the rating period.  
In light of the above, an increased rating is not warranted.  

Sacrum pressure sore residuals

The veteran has appealed the denial of a compensable rating 
for the sacrum pressure sore residuals, which are rated under 
Diagnostic Code 7805 that provides for a compensable rating 
when a scar compensably limits the function of any part.  
This disability could also be rated under Diagnostic Code 
7803, which provides for a compensable evaluation for 
superficial unstable scars, or under Diagnostic Code 7804, 
which provides for a compensable rating for scars that are 
painful on objective examination.  At the time of the July 
2004 VA examination, the veteran stated that, while the ulcer 
was healed, he did have slight tenderness at times.  The 
objective examination of the sacral area showed no objective 
evidence of an active ulcer.  The veteran stated during a 
February 2005 VA examination that he had periodic recurrences 
of the ulcer; however, none was present at the time of this 
examination.  The objective examination found no evidence of 
an ulcer.  The skin of the sacral area appeared to be normal, 
with no indications of any abnormalities.  The 
musculoskeletal examination made no reference to any 
limitations of the low back.  These examination results do 
not demonstrate the presence of any residual scars of the 
sacral area which are either unstable or painful on objective 
examination.  In fact, the skin of the sacral area was noted 
to be normal.  Nor is there any suggestion in the objective 
record that the veteran experiences any limitation of 
function of the low back related to the pressure sore 
residuals.  Therefore, a compensable evaluation is not 
warranted.

The RO has not considered assignment of extraschedular 
ratings.  The provisions of 38 C.F.R. § 3.321(b)(1) indicate 
that if a service-connected disability presents an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards, an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due to the -service-connected 
disability may be assigned.  However, in the veteran's case, 
there has not been marked interference with employment nor 
frequent periods of hospitalization.  No hospitalizations are 
shown.  Furthermore, on VA examination in February 2005, the 
veteran indicated that he stopped working as a truck driver 
10 years ago due to problems with his left leg and 
ministrokes.  Based on the evidence, the Board will not refer 
the matters for extraschedular consideration.  Appropriate 
amounts of interference with employment are already 
recognized by the ratings assigned.  Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).

The Board finds that staged ratings are not warranted because 
the evidence does not contain factual findings that 
demonstrate distinct time periods during the rating period in 
which the service-connected disabilities exhibited diverse 
symptoms meeting the criteria for different ratings during 
the course of the appeal.  

The preponderance of the evidence is against the claims and 
there is no doubt to be resolved.  Accordingly, increased 
ratings are denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).




ORDER

A compensable rating for meatotomy for urethral stenosis with 
history of infections is denied.

A compensable rating for residuals cyst removal left testicle 
is denied.

A compensable rating for sacrum pressure sore residuals is 
denied.


REMAND

The February 2005 VA examination report does not contain all 
needed range of motion.  It only reports left hip flexion and 
abduction.  All left hip range of motion is needed.  
Accordingly, another VA hip examination is required.  
38 C.F.R. § 3.159.  The veteran predicates his TDIU claim on 
his left hip disability.  Accordingly, the VA examiner should 
render an opinion as to whether the veteran's 
service-connected left femur fracture residuals render him 
unable to secure or retain all forms of substantially gainful 
employment and the TDIU claim should be readjudicated after 
the left femur disability claim is readjudicated.  

The veteran disagreed in August 2005 with the RO's July 2005 
denial of more than a 20 percent rating for left knee 
traumatic arthritis prior to February 7, 2005 and a 30 
percent rating for it from February 7, 2005.  The RO has not 
issued a statement of the case.  Accordingly, remand for such 
action is required.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA left 
hip examination.  The claims file must 
be made available to and reviewed by 
the examiner.  Any indicated tests 
should be accomplished.  

The examiner should identify and 
describe in detail all residuals 
attributable to the veteran's service-
connected residuals of his left femur 
fracture.  The examiner should identify 
any orthopedic findings related to the 
service-connected disability and fully 
describe the extent and severity of 
those symptoms.

The examiner should conduct range of 
motion testing for all planes of the 
left hip.  Whether there is any pain, 
weakened movement, excess fatigability 
or incoordination on movement should be 
noted, and whether there is likely to 
be additional range of motion loss due 
to any of the following should be 
addressed: (1) pain on use, including 
during flare- ups; (2) weakened 
movement; (3) excess fatigability; or 
(4) incoordination.  The examiner is 
asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the left hip 
is used repeatedly.  All limitation of 
function must be identified.  If there 
is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report.

The examiner should render a medical 
opinion as to whether it is at least as 
likely as not (a probability of at 
least 50 percent) that the veteran's 
service-connected left femur fracture 
disability, either standing alone or 
with other service-connected 
disabilities, precludes the veteran 
from securing and retaining all forms 
of substantially gainful employment.  

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.
2.  Thereafter, again consider the 
veteran's pending claims in light of 
any evidence added to the record.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  

3.  Issue the veteran a statement of 
the case on the matter of entitlement 
to a rating higher than 20 percent for 
left knee traumatic arthritis prior to 
February 7, 2005 and 30 percent for it 
from February 7, 2005.  If he perfects 
an appeal of this issue, return it to 
the Board in accordance with the usual 
appellate procedures.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


